DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1, 3-4, 13-17, and 25 are objected to because of the following informalities:  
the beginning of claim 13 should claim "the apparatus of claim 3" rather than "the mask of claim 3" for consistency.  
Claims 1, 3-4, 14-17, and 25 vary between using “length” and “wave length” throughout the claims. The proper terminology is “wavelength” as used in claim 2 and is most consistently used in the specification. Terminology should be amended for consistency. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 4, 14, and 24 claim light waves are blocked, however it is not clear what “blocks” means and if it means fully blocked. Claims 4 and 17 implies that some light waves are partially blocked and, in opposition, some light waves are fully blocked. Therefore, based on the opposing language of claims 4 and 17, claims 1, 14, and 24 then would imply the range is fully blocked. If claims 1, 14 and 24 imply that all light waves in the specified range are blocked, then claims 2, 3, 15, and 16 are in direct contradiction with the claim from which they depend. Claims 1, 14, and 24 are rejected under 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilligan (US 20120036816) in view of Bernheim (US 20020159026).

Regarding claim 1, Gilligan teaches an eye protection apparatus for an animal, comprising:
a mask (#10) conforming to a shape of a head of the animal (Fig. 1);
a first pair of lenses (#16), one lens placed on each of a first side and a second side of the mask (see single side in Fig. 1, repeated on both sides) being of a material that blocks light waves ([0026]: blocks UV light waves). 
Gilligan does not appear to specifically disclose the range of wave lengths blocked by the lenses. Bernheim teaches lenses being of a material that blocks light waves having a wave length in the range of about 400nm to 575nm from reaching the animal’s eyes ([0020], 95% of wavelengths in the range of 400-540nm is blocked). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gilligan to include lenses which block wave lengths from 400nm to 575nm, as in Bernheim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide protection against both UV and blue light, UV is desirable to block as noted in Gilligan ([0016]) and also provide blue light blocking which can be harmful to the eye while maintaining a small percentage of visible light to pass through to aid in color differentiation (Bernheim: [0027]). Bernheim also discloses using these types of lenses in many types of media ([0047]), which one of ordinary skill in the art would know could include the lenses of Gilligan.

Regarding claim 2, Gilligan, as modified, teaches the apparatus of claim 1. Bernheim further teaches wherein the lens material blocks about a percentage of light waves having a wavelength in the range of about 400 to 525 nanometers ([0020]). Although Bernheim does not specifically disclose use for blocking forty percent of light waves in the specified range, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens block forty percent of light in the specified range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would block a sufficient amount of blue light to provide a benefit to the animal. 

Regarding claim 3, Gilligan, as modified, teaches the apparatus of claim 1. Bernheim further teaches wherein the lens material blocks about one hundred percent of light waves having lengths in the range of about 400 nanometers to about 510 nanometers ([0020]). 

Regarding claim 4, Gilligan, as modified, teaches the apparatus of claim 1. Bernheim further teaches wherein the lens material blocks light waves having lengths in the range of about 400 nanometers to about 510 nanometers and partially blocks light waves having wave lengths up to about 575 nanometers ([0020]).

Regarding claims 5, 7, 9, and 11, Gilligan, as modified, teaches the apparatus of claims 1-4, wherein the animal is an equine animal ([0005]). 

Regarding claims 6, 8, 10, and 12, Gilligan teaches the apparatus of claims 5, 7, 9, and 11, wherein the equine animal is a horse ([0005]).

Regarding claim 13, Gilligan teaches the mask of claim 3, wherein a layer of different material or restrainers (#22) are located behind each of the first pair of lenses (Fig. 3; [0023] snaps adhered to the bottom of the flange) to help hold the lenses in place ([0023]). 


Regarding claim 24, Gilligan teaches a mask or goggles (#10) that attach to an animal's head (Fig. 1) having a lens for each eye (#16), the lens being of a material that blocks a substantial amount of light waves from reaching the animal's eyes ([0026]: blocks UV light waves), with one or more restrainers (#22) behind each lens to add support for the lens (Fig. 3; [0023] snaps adhered to the bottom of the flange].
Gilligan does not appear to specifically disclose the range of wave lengths blocked by the lenses. Bernheim teaches lenses being of a material that blocks light waves having a wave length in the range of about 400nm to 575nm from reaching the animal’s eyes ([0020], 80% of wavelengths in the range of 400-50nm is blocked). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gilligan to include lenses which block wave lengths from 400nm to 575nm, as in Bernheim. Doing so would provide protection against both UV and blue light, UV is desirable to block as noted in Gilligan ([0016]) and also provide blue light blocking which can be harmful to the eye while maintaining a small percentage of visible light to pass through to aid in color differentiation (Bernheim: [0027]). Bernheim also discloses using these types of lenses in many types of media ([0047]), which one of ordinary skill in the art would know could include the lenses of Gilligan.


Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gilligan (US 20120036816) in view of Bernheim (US 20020159026) and Kakinuma (US 20160223839).

Regarding claim 14, Gilligan teaches placing a method of placing pair of goggles or a mask (#10) on an animal (Fig. 1), the goggles or mask having lenses (#16) covering the eyes of the animal (Fig. 1), the lens blocking light waves from reaching the animal’s eyes ([0026]: blocks UV light waves). 
Gilligan does not appear to specifically disclose the range of wave lengths blocked by the lenses. Bernheim teaches lenses being of a material that blocks light waves having a wave length in the range of about 400nm to 575nm from reaching the animal’s eyes ([0020], 80% of wavelengths in the range of 400-50nm is blocked). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gilligan to include lenses which block wave lengths from 400nm to 575nm, as in Bernheim. Doing so would provide protection against both UV and blue light, UV is desirable to block as noted in Gilligan ([0016]) and also provide blue light blocking which can be harmful to the eye while maintaining a small percentage of visible light to pass through to aid in color differentiation (Bernheim: [0027]). Bernheim also discloses using these types of lenses in many types of media ([0047]), which one of ordinary skill in the art would know could include the lenses of Gilligan.
Gilligan does not appear to disclose a method for providing better rest for an animal, as indicated by a significant rise in the animal’s melatonin level, by placing a pair of goggles or a mask on the animal and leaving it on the animal during the night. Kakinuma teaches a method providing better rest for an animal, as indicated by a significant rise in the animal’s melatonin level, by placing a pair of goggles or a mask on the animal and leaving it on the animal during the night ([0145], [0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gilligan, as modified, to be used in such a method as in Kakinuma. Doing so would allow the secretion of melatonin by blocking the light waves which suppress the production of melatonin, allowing an animal to enter a state which is suitable for resting (Kakinuma: [0147]-[0150]).

Regarding claim 15, Gilligan, as modified, teaches the method of claim 14. Bernheim further teaches wherein the lens material blocks about a percentage of light waves having a wavelength in the range of about 400 to 525 nanometers ([0020]). Although Bernheim does not specifically disclose use for blocking forty percent of light waves in the specified range, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens block forty percent of light in the specified range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would block a sufficient amount of blue light to provide a benefit to the animal.

Regarding claim 16, Gilligan, as modified, teaches the method of claim 14. Bernheim further teaches wherein the lens material blocks about one hundred percent of light waves having lengths in the range of about 400 nanometers to about 510 nanometers ([0020]). 

Regarding claim 17, Gilligan, as modified, teaches the method of claim 14. Bernheim further teaches wherein the lens material blocks light waves having lengths in the range of about 400 nanometers to about 510 nanometers and partially blocks light waves having wave lengths up to about 575 nanometers ([0020]).

Regarding claims 18, 20, and 22, Gilligan teaches the method of claims 14, 15, and 16, wherein the animal is an equine animal ([0005]).

Regarding claims 19, 21, and 23, Gilligan teaches the method of claims 18, 20, and 22, wherein the equine animal is a horse ([0005]).

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument made that one would not be motivated to include blue light blocking for a horse, it is known that blue light interferes with the production of melatonin, which would be desirable to limit in humans and horses in order to facilitate restful sleep. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647